A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
concurring and dissenting.
The court holds that plaintiff’s section 1983 claims, analogous to false arrest and false imprisonment, against the Government of the Virgin Islands are barred for failure to comply with the notice requirements of the Virgin Islands Tort Claims Act (VITCA). Because I believe that it is impossible to determine on the basis of this record when plaintiff’s claims accrued, I dissent from that portion of the court’s opinion. In all other respects, I concur in the opinion of the court.
VITCA requires that one seeking to bring a claim against the Government of the Virgin Islands file notice within ninety days of the time the claim accrues. V.I. Code Ann. tit. 33, § 3409(c)(Supp.l983). Plaintiff filed notice of her section 1983 claims on December 28, 1978. Thus, if plaintiff’s claims accrued between September 29, 1978 and December 28, 1978, her notice was timely. The court, however, concludes that these claims accrued on August 4, 1978 — the date plaintiff was arrested, detained, and released — and therefore are barred by VITCA’s ninety-day notice requirement.
The court acknowledges that “[fjederal law determines the date of accrual of a section 1983 cause of action.” Majority Opinion at n. 16. See also Special Project, Time Bars in Specialized Federal Common Law: Federal Rights of Action and State Statutes of Limitations, 65 Cornell L.Rev. 1011, 1092-94 (1980). The court also notes that the rule in this circuit is that a section 1983 claim accrues when the plaintiff “knew or had reason to know of the injury that constitutes the basis of this action.” Sandutch v. Muroski, 684 F.2d 252, 254 (3d Cir.1982) (per curiam). I believe, however, that the court disregards these settled principles when it concludes, without analysis, that plaintiff’s claims accrued on August 4, 1978. Majority Opinion at n. 9 and n. 16.
In most cases, where detention of an innocent person is the gravamen of the complaint, as in the common law torts of false arrest and false imprisonment, it makes sense to say that when an innocent person is arrested, that person should be aware of the injury that constitutes the basis of these actions. See, e.g., Collins v. County of Los Angeles, 241 Cal.App.2d 451, 50 Cal.Rptr. 586, 589-90 (Dist.Ct.App. 1966). We have before us, however, a claim, brought under section 1983, that plaintiff was denied rights secured under the fourth and fourteenth amendments. Though analogous to false arrest and false imprisonment, these claims are nonetheless quite distinct, and plaintiff’s awareness of her innocence is irrelevant. See Baker v. McCollan, 443 U.S. 137, 142-46, 99 S.Ct. 2689, 2693-96, 61 L.Ed.2d 433 (1979). The gravamen of plaintiff’s section 1983 claims is deprivation of liberty without probable cause. Thus, her claims accrued when she knew or had reason to know that she was arrested without probable cause.
This approach is consistent with our decision in Sandutch. Sandutch brought a section 1983 action alleging that public officials conspired to use false testimony against Sandutch at his trial for arson and *200murder. We held that his section 1983 claim accrued, not when he learned of the damaging testimony, but rather when he learned that a key witness, James Mastrota, had recanted his testimony and claimed it was given under duress. “Although at that time Sandutch may not have known all the facts necessary to establish that the defendants conspired to deprive him of his rights, his ... knowledge of the alleged falsity of Mastrota’s statement obtained under duress should have led, by the exercise of due diligence, to the awareness that he had a cause of action.” 684 F.2d at 254.
Because the record here does not show when plaintiff knew facts that should have led, by the exercise of due diligence, to the awareness that she was arrested without probable cause, I would reinstate plaintiffs section 1983 claims against the Government of the Virgin Islands and remand for determination of when these claims accrued.